           Case MDL No. 2804 Document 8741 Filed 10/29/20 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTI-DISTRICT LITIGATION

IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

MDL NO. 2804

                     NOTICE OF POTENTIAL TAG-ALONG ACTION

       Out of an abundance of caution and consistent with the intent of Rule 7.1(a) of the Rules

of Procedure for the United States Judicial Panel on Multidistrict Litigation, Plaintiff Webb

County, Texas (“Plaintiff’”) writes to notify the Clerk of the Panel of the potential tag-along action

styled as Walmart Inc. v. U.S. Department of Justice, et al., No. 4:20-cv-00817 (E.D. Tex.), and

listed on the attached Schedule of Actions.

       While Plaintiff is not itself a party to this potential tag-along action, Plaintiff is a litigant in

MDL 2804 and has named Walmart as a defendant in connection with, inter alia, Walmart’s

alleged failure to abide its duties and obligations relating to dispensing opioids. That is the precise

issue Walmart raises in the potential tag-along action. And Plaintiff is not alone. Walmart is a

named defendant in a multitude of other cases pending in MDL 2804 with similar claims. Walmart

has also appeared through its counsel in MDL 2804. And, Walmart consistently has argued that

claims concerning its role in the opioid epidemic properly belong before Judge Dan A. Polster, the

presiding MDL 2804 Judge. For the Clerk of the Panel’s benefit, we attach two examples; myriad

others may be provided if helpful. See, e.g., Walmart’s May 13, 2019 Supplemental Notice of

Removal in Johnson County v. Purdue Pharma, Inc, No. 4:19-cv-01637 (S.D. Tex.) and Sept. 25,

2020 Remand Order in Pulaski County et al. v. Walmart Inc., et al. No. 4:20-CV-00983, 2020 U.S.

Dist. LEXIS 176379 (E.D. Ark.).
             Case MDL No. 2804 Document 8741 Filed 10/29/20 Page 2 of 2



       The nexus between this potential tag-along action and MDL 2804 is further revealed by

the attached August 6, 2020 Order wherein Judge Dan A. Polster denied Walmart and other

Pharmacy Defendants’ motion to dismiss and wrote at length on pharmacy obligations and the

Controlled Substances Act (CSA), see pp. 13-30.

       Plaintiff observes that, as of today, Walmart has yet to submit the required JPML 7.1

Notice, notwithstanding that it filed the potential tag-along action on October 22, 2020.

       JPML RULE 7.1: CONDITIONAL TRANSFER ORDERS (CTO) FOR TAG-ALONG

ACTIONS provides in relevant part that “[a]ny party or counsel in actions previously transferred

under Section 1407 shall promptly notify the Clerk of the Panel of any potential tag-along actions

in which that party is also named or in which that counsel appears.” (emphasis added)

       The docket sheet and Complaint for the potential tag-along action are attached as Exhibit

A. The referenced August 6, 2020 MDL 2804 Order is attached as Exhibit B. Two (of the many

available) examples of Walmart advocating that these claims belong in MDL 2804 are attached as

Exhibit C.

Dated: October 29, 2020                              Respectfully submitted,

                                                     /s/ Joanne Cicala
                                                     Joanne Cicala
                                                     Texas Bar No. 24052632
                                                     THE CICALA LAW FIRM PLLC
                                                     101 College Street
                                                     Dripping Springs, Texas 78620
                                                     Tel: (512) 275-6550
                                                     Fax: (512) 858-1801
                                                     joanne@cicalapllc.com

                                                     Attorney for Webb County, Texas




                                                 2
